Citation Nr: 1706341	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-45 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM), type II, due to exposure to herbicide agents.  

2. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, secondary to DM.

3. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, secondary to DM.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1966 to August 1987. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to herbicide agents while stationed in Thailand.

2. Service caused the Veteran's DM.

3. The Veteran's DM caused his bilateral peripheral neuropathy of both the upper and lower extremities.


CONCLUSIONS OF LAW

1. The criteria for service connection for DM due to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for bilateral peripheral neuropathy of both the upper and lower extremities, secondary to DM, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting all appellate issues, so further VCAA discussion is not warranted.

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

DM

The Veteran served at the U-Tapao RTAFB from June 1968 to June 1969. 

No regulations presume herbicide exposure for veterans who served in Thailand.  However, VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. 

The first step is determining whether the Veteran served at one of the qualifying RTAFBs, and served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

According to his service personnel records (SPR), the Veteran served at a qualifying RTAFB, but not in any of the aforementioned positions.  Notwithstanding this, the Veteran's DD 214 and SPR, show, respectively, he received the Air Force Outstanding Unit with Combat V Device with Two Bronze Oak Leaf Clusters and Vietnam Air Offensive Campaign Phase II Bronze Service Star.  Given these commendations, the Board finds, pursuant to 38 U.S.C.A. § 1154(b), the Veteran "patrolled the perimeter as part of [his] Air Police Augmentie duties," as he reported in May 2013.  Therefore, the Veteran was exposed to herbicides during his Thailand service.  

Given the Veteran's in-service exposure, VA will service connect the Veteran's DM pursuant to 38 C.F.R. § 3.309(e).

Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Peripheral Neuropathy

The Veteran has peripheral neuropathy of the upper and lower extremities, bilaterally, and his DM is service connected for, so this appeal turns on the third prong - medical nexus.  The December 2012 VA examination is the only medical evidence that addresses this question.  The examiner did not expressly opine on nexus, but the report cited "diabetic peripheral neuropathy" as a "recognized complication of DM."  The undersigned finds this meets the nexus prong, and the Board will grant the appeal.  


ORDER

Entitlement to service connection for diabetes mellitus (DM), type II, due to exposure to herbicide agents, is granted.  

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, secondary to DM, is granted.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, secondary to DM, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


